Citation Nr: 1519067	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before a Decision Review Officer in August 2013 and before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in March 2014. Transcripts of the hearings are of record. 

This appeal was previously before the Board in August 2014 and remanded for additional development.  The claim has been returned to the Board for further appellate consideration.

FINDING OF FACT

Hearing loss was not present in service, or for many years thereafter, and has not been linked by competent, probative evidence do service.  

CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA satisfied its duty to notify.  Specifically, February 2009 letter, sent prior to the initial unfavorable decision issued in April 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, and VA examinations reports.  VA examinations for hearing loss were conducted in November 2010 and January 2011.

In August 2014, the Board remanded the Veteran's claim in order to obtain an additional VA examination and a medical opinion.  This was accomplished in December 2014, substantially complying with the Board's August 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran reported exposure to excessive noise in service and that he developed hearing loss as a result.

Service treatment records show no complaints, symptoms, or diagnoses of hearing loss.  The Veteran's June 1960 entrance examination showed a normal whisper voice test and a June 1960 audiogram did not show hearing disability.  The Veteran's March 1964 separation examination also showed a normal whisper voice test.  

The Veteran was afforded a VA examination in November 2010.  Although test results showed hearing loss, the examiner determined the rest results should be "viewed with caution" because the examiner opined that his hearing loss was better bilaterally than volunteered by the Veteran and the test results were not acceptable for rating purposes.  He opined that as the testing was not successful in determining if high-frequency hearing loss was present, no opinion could be provided in relation to the effects of military noise exposure on his hearing. 

When examined in connection with his claim for benefits in January 2011, the Veteran showed bilateral hearing loss.  The examiner opined that it is less likely as not that the Veteran's hearing loss was due to military service.  The rationale was that there was no documentation of hearing loss complaints in the military, whispered voice tests were normal at the enlistment and separation examinations, the Veteran was not involved in combat and his routine duties would not have exposed him to excessive noise exposure on a routine basis, and that his hearing loss is more likely due to the aging process.  

Pursuant to the August 2014 remand directives, the Veteran was provided an additional VA examination in December 2014.  The examiner diagnosed hearing loss.  However, the examiner advised she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation, stating: 


[d]ue to the limitations of a whispered/spoken voice test at entry and separation, I cannot rule out nor can I confirm the possibility of hearing loss due to military noise exposure without resorting to speculation.

As to the Veteran's contention that he incurred and developed hearing loss in active military service, the Board does not find it credible.  While an audiogram was not accomplished at service separation, a subjective test was accomplished, and it revealed an absence of hearing loss.  This is inconsistent with the current contention that he did experience a subjective hearing loss in 1964.  The Board considers the contemporaneous evaluation to be a far more reliable indicator of the existence of subjective hearing loss in service, than the Veteran's current recollection made in the context of a claim for benefits.  

With respect to the 2009 statement from the Veteran's friend, [redacted], who indicated he has known the Veteran "for over 40 years," and that "during those glorious years, [the Veteran] has consistently, over and over, asked me to repeat myself when I asked him something because he would say that he did not hear me," the Board similarly finds it of limited probative value.  This is because of its imprecision as to the timing of any recollection of hearing complaints, and proximity to service.  It is not clear from the statement when Mr. [redacted] first became acquainted with the Veteran, nor is it clear when during their friendship the Veteran began asking Mr. [redacted] to repeat himself.  

In addition, the evidence does not show that the Veteran or Mr. [redacted] possess the requisite medical expertise and training to diagnose and/or opine as to the etiology of the Veteran's hearing loss, and in this regard, there has been no medical or otherwise competent opinion affirmatively linking the Veteran's current hearing loss to service.  A VA examiner being only able to speculate on the possibility of hearing loss due to military noise exposure does not place the evidence on the question in this Veteran's case in equipoise.  

Under these circumstances, a basis upon which to establish service connection has not been presented.  


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


